United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
V.M., Appellant
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
CLEVELAND VETERANS ADMINISTRATION )
MEDICAL CENTER, Cleveland, OH, Employer
)
___________________________________________ )
Appearances:

Docket No. 08-1664
Issued: January 5, 2009

Case Submitted on the Record

Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 27, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated March 20, 2008 which denied her claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On February 5, 2008 appellant, then a 50-year-old medical technician, filed an
occupational disease claim alleging that she developed anxiety and depression related to a hostile
work environment. She became aware of her illness on October 22, 2007 and realized her

condition was caused or aggravated by her employment on the same date. Appellant stopped
work on October 22, 2007.
By letter dated February 13, 2008, the Office asked appellant to submit factual and
medical information, including a detailed description of the employment factors or incidents that
she believed contributed to her claimed illness. In a letter of the same date, it requested the
employing establishment to provide comments from a knowledgeable supervisor addressing
appellant’s claim.
Appellant submitted a January 28, 2007 Veterans Administration physician’s telephone
consult which noted that she called about an alleged assault by a coworker. Also submitted were
emergency room discharge instructions for an October 16, 2007 emergency room visit.
Appellant came under the treatment of Dr. Heather Porter, a Board-certified family practitioner.
On October 22, 2007 Dr. Porter diagnosed fatigue secondary to anxiety. Appellant reported
arriving to work but not entering because she experienced anxiety and chest pain. Dr. Porter
took appellant off work for one week. On January 22, 2008 he noted that appellant’s symptoms
worsened and she continued to have trouble with one of her coworkers. Dr. Porter diagnosed
fatigue secondary to anxiety and took appellant off work for two weeks.
In a March 20, 2008 decision, the Office denied appellant’s claim finding that the
evidence was insufficient to establish that she sustained an injury in the performance of duty. It
noted that she had not submitted sufficient evidence regarding the factual aspects of her claim.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by factors of her federal employment.1 To establish her claim that she
sustained an emotional condition in the performance of duty, appellant must submit the
following: (1) medical evidence establishing that she has an emotional or psychiatric disorder;
(2) factual evidence identifying employment factors or incidents alleged to have caused or
contributed to her condition; and (3) rationalized medical opinion evidence establishing that the
identified compensable employment factors are causally related to her emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.4
There are situations where an injury or an illness has some connection with the employment but
1

Pamela R. Rice, 38 ECAB 838 (1987).

2

Donna Faye Cardwell, 41 ECAB 730 (1990).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

2

nevertheless does not come within the concept or coverage under the Act.5 When an employee
experiences emotional stress in carrying out her employment duties, and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.6
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.7
ANALYSIS -- ISSUE 1
Appellant generally alleged that she was subjected to a hostile work environment that
caused anxiety and depression. However, she did not submit any evidence addressing with
specificity those particular work incidents or factors she believed caused a hostile work
environment at the employing establishment. On February 13, 2008 the Office requested that
appellant submit factual evidence, including a detailed description of the employment incidents
that she believed contributed to her claimed illness. Appellant did not provide any additional
factual information or discuss specific incidents with respect to her claim. She has not identified
any regular or specially assigned duties to have caused her emotional condition. The record
contains no probative evidence supporting appellant’s assertions of a hostile work environment,
such as detailed witness statements supporting particular incidents at specific times that she
characterizes as a hostile work environment. To the extent that appellant alleges harassment, the
Board has held that unsubstantiated perceptions of harassment do not constitute employment
factors.8 The Board finds that appellant has not submitted sufficient factual evidence identifying
those employment factors alleged to have caused or contributed to her claimed emotional
condition.
The Board finds that the evidence of record is not sufficient to establish a compensable
work factor. Since appellant has not established a compensable work factor, the Board will not
address the medical evidence.9

5

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

6

Lillian Cutler, supra note 3.

7

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 3.
8

Ruthie M. Evans, 41 ECAB 416 (1990).

9

See Margaret S. Krzycki, 43 ECAB 496 (1992).

3

CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 20, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

